IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
HOBART CORPORATION, et al., : Case No. 3:13-cv-115
Plaintiffs, JUDGE WALTER H. RICE

V.

THE DAYTON POWER AND LIGHT
COMPANY, et al.,

Defendants.

ORDER
AND NOW, in consideration of Plaintiffs’ Motion to Supplement Summary Judgment
Record with respect to Conagra Grocery Products Company, LLC and Cox Media Group Ohio,
Inc. With Testimony from a Previously Unknown Witness, and any response thereto,
IT IS HEREBY ORDERED THAT:
1. Plaintiffs’ Motion is GRANTED.
2. The Parties Shall coordinate with each other to arrange for the deposition of Mr.

Cecil R. Hunter by May 24, 2019.

Dated: `{`F\CM~& '\ \ D@\q Zt/g>g"\

JUDGE WALTER HERBERT RICE
UNITED STATES DISTRICT JUDGE

 

3|6|'."4'.".|

